  AO 245C (SCDC Rev.11/16) Sheet 1 - Amended Judgment in a Criminal Case                                       (NOTE: Identify Changes with Asterisks (*))


                                      United States District Court
                                                 District of South Carolina
  UNITED STATES OF AMERICA                                                 AMENDED JUDGMENT IN A CRIMINAL CASE
             vs.
  CURTIS ANTONIO WRIGHT
                                                                                   Case Number: 4:04-CR-00468-TLW-1
  Date of Original Judgment: 9/19/2005                                             USM Number: 11053-171
  (or Date of Last Amended Judgment)
                                                                           AFPD William F Nettles IV
                                                                           Defendant’s Attorney
  Reason for Amendment:
G   Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and (2))        G Modification of Supervision Conditions (18 U.S.C. §3563(c) or 3583(e))
                                                                           G Modification of Imposed Term of Imprisonment for Extraordinary and
G    Reduction of Sentence for Changed Circumstances (Fed.R. Crim.            Compelling Reasons (18 U.S.C. §3582(c)(1))
     P. 35(b))                                                             GModification of Imposed Term of Imprisonment for Retroactive
                                                                           Amendment(s) to the Sentencing Guidelines (18 U.S.C. §3582(c)(2))
G    Correction of Sentence by Sentencing Court (Fed.R.Crim.P.35(a))       O Direct Motion to District Court Pursuant to G 28 U.S.C.§2255 or
                                                                             G 18 U.S.C.§3559(c)(7) O §404(b) of the First Step Act of 2018
G    Correction of Sentence for Clerical Mistake (Fed.R.Crim.P.36)         G Modification of Restitution Order (18 U.S.C.§3664)

THE DEFENDANT:
O    pleaded guilty to Count(s) one (1) on 7/11/2005.
G    pleaded nolo contendere to Count(s) on which was accepted by the court.
G    was found guilty on Count(s) on after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                  Nature of Offense                                                Offense Ended                    Count
21:846                           Please see indictment                                               4/27/2004                       1

        The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
G       The defendant has been found not guilty on count(s).
O       Count(s) two (2), three (3), four (4), five (5) of the Indictment G is O are dismissed on the motion of the United States.
G       Forfeiture provision is hereby dismissed on motion of the United States Attorney.


       It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of any material changes in economic circumstances.

                                                                              ______________________________________________________
                                                                                 March 4, 2019
                                                                                 Date of Imposition of Judgment


                                                                                  s/ Terry L. Wooten
                                                                                  Signature of Judge


                                                                              ______________________________________________________
                                                                                 Terry L. Wooten, Senior United States District Judge
                                                                                 Name and Title of Judge

                                                                                  March 4, 2019
                                                                                  Date
                                                                                                                Page 2
AO 245B (SCDC Rev. 02/18) Judgment in a Criminal Case
            Sheet 2 - Imprisonment



DEFENDANT: CURTIS ANTONIO WRIGHT
CASE NUMBER: 4:04-CR-00468-TLW-1

                                                        IMPRISONMENT

  The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of one hundred and twenty (120) months.




G             The court makes the following recommendations to the Bureau of Prisons:




O             The defendant is remanded to the custody of the United States Marshal.

G      The defendant shall surrender to the United States Marshal for this district:
 G at                       G a.m. G p.m. on                                                         .
 G as notified by the United States Marshal.
G             The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
  G before 2 p.m. on                                      .
  G as notified by the United States Marshal.
  G as notified by the Probation or Pretrial Services Office.

                                                          RETURN
I have executed this Judgment as follows:


Defendant delivered on                                                    to                                         at
                                                         , with a certified copy of this judgment.

                                                                           UNITED STATES MARSHAL

                                                                 By
                                                                       DEPUTY UNITED STATES MARSHAL
                                                                                                                                Page 3

AO 245B (SCDC Rev. 02/18) Judgment in a Criminal Case
          Sheet 3 - Supervised Release
DEFENDANT: CURTIS ANTONIO WRIGHT
CASE NUMBER: 4:04-CR-00468-TLW-1

                                                        SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of eight (8) years.
  While on supervised release, the defendant shall comply with the mandatory and standard conditions of supervision
outlined in Title 18 U.S.C. § 3583(d). The defendant shall also comply with the following special conditions:
1) The defendant shall participate in a program of testing/ treatment for drug and alcohol abuse as directed by the
Probation Officer , until such time as the defendant is released from the program by the Probation Officer.
2) The defendant shall participate in a program of self-help or training as deemed necessary by the probation officer

                                                    MANDATORY CONDITIONS
1.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
       from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
        The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of future substance
       abuse. (check if applicable)
4.      You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.     s You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where
           you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.      You must participate in an approved program of domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with the following special condition:
1)   The defendant shall satisfactorily participate in a substance abuse treatment program, to include drug testing, as approved by the
     U.S. Probation Office.
                                                                                                                                    Page 4

AO 245B (SCDC Rev. 02/18) Judgment in a Criminal Case
          Sheet 3A- Supervised Release
DEFENDANT: CURTIS ANTONIO WRIGHT
CASE NUMBER: 4:04-CR-00468-TLW-1

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.          You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
            your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
            different time frame.
2.          After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
            and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.          You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
            from the court or the probation officer.
4.          You must answer truthfully the questions asked by your probation officer.
5.          You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
            living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
            change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the
            probation officer within 72 hours of becoming aware of a change or expected change.
6.          You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
            officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.          You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation excuses you from
            doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer
            excuses you from doing so. If you plan to change where you work or anything about your work (such as your position or job
            responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at
            least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
            hours of becoming aware of a change or expected change.
8.          You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
            been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
            permission of the probation officer.
9.          If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.         You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
            that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
            nunchakus or tasers).
11.         You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
            without first getting the permission of the court.
12.         If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
            may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
            contact the person and confirm that you have notified the person about the risk.
13.         You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at www.uscourts.gov.




Defendant’s Signature _______________________________________________________ Date __________________________
                                                                                                                                 Page 5
AO 245B (SCDC Rev. 02/18) Judgment in a Criminal Case
           Sheet 5 - Criminal Monetary Penalties

DEFENDANT: CURTIS ANTONIO WRIGHT
CASE NUMBER: 4:04-CR-00468-TLW-1

                                            CRIMINAL MONETARY PENALTIES
The defendant shall pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                   Assessment              JVTA Assessment*        Fine                                 Restitution

TOTALS             $ 100.00                                        $                                    $


G      The determination of restitution is deferred until _____________. An Amended Judgment in a Criminal Case(AO245C) will be
       entered after such determination.

G      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
       otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
       victims must be paid before the United States is paid.

Name of Payee                                Total Loss*                       Restitution Ordered                 Priority or Percentage




 TOTALS                                     $____________________                   $___________________


 G     Restitution amount ordered pursuant to plea agreement      $

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
       the fifteenth day after the date of judgment, pursuant to 18 U.S.C. §3612(f). All of the payment options on Sheet 5 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. §3612(g).

 G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
           G        The interest requirement is waived for the G fine G restitution.
           G        The interest requirement for the G fine G restitution is modified as follows:

 *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 **Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
 on or after September 13, 1994, but before April 23, 1996.
                                                                                                                                       Page 6
AO 245B (SCDC Rev. 02/18) Judgment in a Criminal Case
     Sheet 6 - Schedule of Payments

DEFENDANT: CURTIS ANTONIO WRIGHT
CASE NUMBER: 4:04-CR-00468-TLW-1

                                                  SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A     O     Lump sum payment of $ 100.00 due immediately, balance due

            G   not later than                                      , or

            G                  G C, G D, or G E, or G F below: or
                in accordance with

B     G Payment to begin immediately (may be combined with G C, G D, or G F below); or
C     G     Payment in equal              (weekly, monthly, quarterly) installments of $                       over a period of
            (e.g., months or years), to commence                   (e.g., 30 or 60 days) after the date of this judgment; or


D     G      Payment in equal                           (e.g., weekly, monthly, quarterly) installments of $                  over a
            period of           (e.g., months or years), to commence                   (e.g., 30 or 60 days) after release from
            imprisonment to a term of supervision; or
E     G     Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from imprisonment.
            The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
F     G     Special instructions regarding the payment of criminal monetary penalties:


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

G     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




G     The defendant shall pay the cost of prosecution.
G     The defendant shall pay the following court cost(s):
G     The defendant shall forfeit the defendant’s interest in the following property to the United States:

As directed in the Preliminary Order of Forfeiture, filed                  and the said order is incorporated herein as part of this judgment.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
